Opinion by
Mb. Justice Mitchell,
The decedent died intestate, unmarried and without issue. Appellants claim through the father, and appellees are relatives in the same degree, claiming through the mother. Whether all shall share in the distribution or only the appellees depends on the single question of fact whether the father was of legitimate birth so that inheritable blood might be traced through him to collaterals. The auditor found against the appellants, and in reviewing his finding on exceptions the learned judge said : “ Exceptants’ counsel have urged that every intendment shall be made in favor of the legitimacy of John Newhard, Jr., the father of the intestate ; that the court shall regard the evidence (all of which was introduced by the opposing party) as if called upon to pass upon it originally, that the auditor’s findings are mere inferences; that much of the evidence ought to be rejected because improperly received; that it ought to be taken that the value of the testimony of witnesses who were admissible, is seriously impaired by the fact that against repeated, almost constant objection, questions leading and suggestive of the desired answer were permitted. If the case is viewed in the manner above suggested it is manifest still that the exceptions cannot be sustained. The single question is whether it is proved that John Newhard, Jr., was illegitimate. An examination of the testimony of the witnesses who were competent, and a consideration of what they meant to say and did say leaves no room to doubt the illegitimacy of John Newhard, Jr. That is so plain that discussion is unnecessary.” We affirm the decree on this finding.
Decree affirmed with costs.